Cassidy & Associates Attorneys at Law 9454 Wilshire Boulevard Beverly Hills, California 90212 Email:CassidyLaw@aol.com Telephone: 202/387-5400 Fax: 949/673-4525 November 7, 2014 Securities and Exchange Commission Division of Corporation Finance Attn: Amanda Ravitz, Assistant Director Washington, D.C. 20549 RE: Access US Oil & Gas, Inc. Registration Statement on Form S-1 File No. 333-198155 Dear Ms. Ravitz: Please find attached herewith a request for acceleration and supporting statement from Access US Oil & Gas, Inc. (the “Company”) with respect to the Registration Statement on Form S-1. The Company is requesting that the Registration Statement be declared effective on Wednesday, November 12, 2014 at 5:00 p.m. Eastern time. Please promptly advise us if there are any issues or concerns regarding the effectiveness of the Registration Statement on Form S-1.If there are any other questions, please let us know the same at your earliest opportunity by contacting Lee Cassidy, Esq. at (202) 387-5400 or the undersigned at (310) 709-4338.We look forward to the Registration Statement being declared effective, and thank you for your professional courtesy and assistance in this matter. Sincerely, /s/ Anthony A. Patel Anthony A. Patel, Esq. Cassidy & Associates
